487 So. 2d 351 (1986)
STATE of Florida, Appellant,
v.
Michael Phillip PINA, Appellee.
No. 85-1987.
District Court of Appeal of Florida, Fourth District.
April 9, 1986.
Rehearing and Rehearing Denied May 7, 1986.
Jim Smith, Atty. Gen., Tallahassee, and Robert S. Jaegers, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard L. Jorandby, Public Defender, and Margaret Good, Asst. Public Defender, West Palm Beach, for appellee.
Rehearing and Rehearing En Banc Denied May 7, 1986.
WALDEN, Judge.
Michael Phillip Pina shoplifted a stereo cassette player from K-Mart. It had retail *352 value of $145.00. He was tried and found guilty of grand theft, a third degree felony with a maximum penalty of five years.
At sentencing the trial court departed downward from the sentencing guidelines and sentenced Pina to a term of three years. Written reasons therefor were these:
Departure from the sentencing guidelines for the following reasons: (1) maximum sentence is 5 years; (2) property stolen retail value $145.00.
The state appeals and contends that Pina should have been sentenced to five years. We disagree and affirm the downward departure.
The statutory definition of the crime committed by Pina is satisfied, "if the property stolen is: (1) valued at $100.00 or more, but less than $20,000.00."[1] Here the spread between the two figures is obviously large with the $145.00 value of the property stolen by Pina being at the bottom of the spectrum. We are of the opinion that the insignificance, relatively speaking, of the value of the item taken could constitute a clear, convincing, and sufficient reason for the trial court to depart downward from the sentencing guidelines. See State v. Villalovo a/k/a Laso, 481 So. 2d 1303 (Fla. 3d DCA 1986).
Affirmed.
ANSTEAD and DELL, JJ., concur.
NOTES
[1]  Section 812.014(2)(b), Florida Statutes (1985).